            Case 1:19-cv-02396-ELH Document 9 Filed 09/03/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

MITSUKO MAEDA                                 *

               Petitioner,                    *

v.                                            *       Civil No.: 1:19-cv-02396-ELH

TOMMY KWOKWING WONG                           *

               Respondent.                    *

*      *       *       *      *       *    *    *    *   *                  *       *       *
                                  JOINT SCHEDULING ORDER

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. § 9001 et seq.

       On September 5, 2019, the Court held a Show Cause Hearing pursuant to the 1980

Convention on the Civil Aspects of International Child Abduction (the “Hague Convention”), the

International Child Abduction Remedies Act (“ICARA”), and the Federal Rules of Civil

Procedure. The Petitioner’s counsel, the Petitioner, the Respondent’s counsel, and the Respondent

appeared. The Court confirmed that the minor children, T.M., born in 2009, and H.M., born in

2011 (the “children”), are physically located in the jurisdiction of this Court. On the basis of the

Show Cause Hearing:

       IT IS ORDERED:

       1.      Evidentiary Hearing. An expedited evidentiary hearing on the Petitioner’s Petition

for Return of Children to Japan shall be held before this Court on the _______ day of

____________, 2019, at ___:___ a.m./p.m. in Courtroom 5B of the United States District Court

for the District of Maryland, located at 101 Lombard Street, Baltimore, Maryland 21201. The

Petitioner and the Respondent shall appear in person for the evidentiary hearing.




                                                  1
             Case 1:19-cv-02396-ELH Document 9 Filed 09/03/19 Page 2 of 4



        2.      Respondent’s Responsive Pleading. The Respondent shall file his Responsive

Pleading to the Petition for Return of Children to Japan, which shall include any exceptions to

return he intends to assert, on or before _____________ ___, 2019.

        3.      Deadline for Disclosure of Experts. With the exception of any affidavits of foreign

law that either party may choose to file in accordance with Article 14 of the Hague Convention

and Federal Rule of Civil Procedure 44.1, both parties shall provide full and complete expert

disclosures as required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, which

shall include a complete copy of any such expert’s file, no later than ________________ ____,

2019.   Full and complete rebuttal expert disclosures, which shall also comply with           Rule

26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, and which shall include a complete copy

of any such rebuttal expert’s file, shall be made no later than _________________ ____, 2019.

        4.      Deadline for Completion of Discovery. All discovery, including written discovery,

depositions, and depositions duces tecum, shall be completed no later than _________________

____, 2019. Written discovery shall be limited to _____ (__) interrogatories, _____ (__) requests

for production of documents, and _____ (__) requests for admission. All written discovery shall

be propounded by both parties no later than ______________ _____, 2019 and served

electronically. The time for each party’s responses to any written discovery requests shall be ten

(10) calendar days after service.

        5.      Filing and Exchange of Witness Lists, Exhibit Lists, and Exhibits.     The parties

shall file their proposed Evidentiary Hearing Witness Lists and Exhibit Lists no later than

__________ ___, 2019. The parties shall electronically exchange (but not file) copies of all

proposed exhibits identified on their respective proposed Exhibits Lists on the same day that the




                                                 2
               Case 1:19-cv-02396-ELH Document 9 Filed 09/03/19 Page 3 of 4



proposed Exhibit Lists are filed. The parties shall electronically serve any stipulations or objections

to the proposed exhibits within two (2) business days of the exchange.

          6.      Mediation. The parties and their counsel, if they agree, shall promptly schedule and

participate in private mediation or mediation either with the assigned Magistrate Judge, or with a

private mediator, in advance of the evidentiary hearing.

          7.      Provisional Remedies During Pendency of Litigation. In accordance with ICARA,

22 U.S.C. § 9004, the following provisional remedies shall be in effect with respect to the parties’

children during the pendency of this litigation:

                  a.      Both parties are prohibited from removing the children or causing the

children to be removed from the State of Maryland, pending final disposition of this matter.

                  b.     All passports and any other travel documents for the children shall be held

for safe-keeping by the Clerk of Court until further order of this Court.

                  c.     The Respondent shall make the children available for in-person contact with

the Petitioner, daily communication with the Petitioner through Skype or other electronic video

means, or telephone if electronic video means are not available, from the date of this Order until

final disposition of the Petition for Return.

                  d.     The parties, through their respective counsel, shall cooperate to ensure that

the children have in-person contact with the Petitioner upon reasonable notice that the Petitioner

will be present in Maryland, from the date of this Order until final disposition of the Petition for

Return.

                         Dated this ______ day of _______________, 2019.

                                                ________________________________
                                                Ellen L. Hollander, District Judge
                                                United States District Court
                                                  for the District of Maryland



                                                   3
          Case 1:19-cv-02396-ELH Document 9 Filed 09/03/19 Page 4 of 4




APPROVED AS TO FORM AND CONTENT:


/s/ Kelly A. Powers                           /s/ John J. Condliffe
Stephen J. Cullen                             John J. Condliffe
Kelly A. Powers                               Levin & Gann, P.A.
Leah M. Hauser                                502 Washington Avenue, 8th Floor
Miles & Stockbridge P.C.                      Towson, MD 21204
100 Light Street                              (410) 321-0600
Baltimore, Maryland 21202                     jcondliffe@levingann.com
(410) 385-3629
(410) 385-3709 (fax)                          Attorneys for Respondent
scullen@milesstockbridge.com
kpowers@milesstockbridge.com
lhauser@milesstockbridge.com

Attorneys for Petitioner




                                       4
